 

 
Exhibit 10.5
 
EXECUTION
 
 
AMENDMENT TO CREDIT AGREEMENT
This AMENDMENT TO CREDIT Agreement, dated as of April 26, 2011 (this
“Amendment”), is by and among Bank of America, N.A., in its capacity as
administrative agent and collateral agent for the Lenders, pursuant to the
Credit Agreement defined below (in such capacity, the “Administrative Agent”),
the Lenders party to the Credit Agreement listed on the signature page hereto,
Nortek, Inc., a Delaware corporation (the “Specified U.S. Borrower”), Ventrol
Air Handling Systems, Inc., a Canadian corporation (the “Canadian Borrower”) and
the other Subsidiaries of the Specified U.S. Borrower party hereto, as Borrowers
and Guarantors (collectively, with the Specified U.S. Borrower and the Canadian
Borrower, the “Loan Parties”).
W I T N E S S E T H :
WHEREAS, the Administrative Agent, the Lenders, the Specified U.S. Borrower and
the other Loan Parties have entered into financing arrangements pursuant to
which the Lenders have made and may make loans and advances and provide other
financial accommodations to Borrowers as set forth in the Amended and Restated
Credit Agreement dated December 17, 2010, by and among the Administrative Agent,
the Lenders, the Borrowers and the other Loan Parties and the other parties
thereto (as from time to time amended, modified, supplemented, extended,
renewed, restated or replaced, the “Credit Agreement”, and together with all
agreements, documents and instruments at any time executed and/or delivered in
connection therewith or related thereto, as from time to time amended, modified,
supplemented, extended, renewed, restated, or replaced, collectively, the “Loan
Documents”) (the Credit Agreement, immediately prior to the effectiveness of
this Amendment, the “Existing Credit Agreement”);
WHEREAS, the Borrowers and the other Loan Parties desire to amend certain
provisions of the Credit Agreement as set forth herein, and the Required Lenders
are willing to agree to such amendments on the terms and subject to the
conditions set forth herein;
WHEREAS, by this Amendment, the Administrative Agent, the Required Lenders, the
Borrowers and the other Loan Parties desire and intend to evidence such
amendments;
NOW THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
1.Definitions.
(a)For purposes of this Amendment, all terms used herein which are not otherwise
defined herein, including but not limited to, those terms used in the recitals
hereto, shall have the respective meanings assigned thereto in the Credit
Agreement as amended by this Amendment.
(b)Additional Definitions. As used herein, in the Credit Agreement or any of the
other Loan Document, the following terms shall have the meanings given to them
below and the Credit Agreement and the other Loan Documents shall be deemed and
are hereby amended to include, in addition and not in limitation, the following
definitions:
(i) “2021 Senior Unsecured Notes” means the 8.50% senior unsecured notes

 

--------------------------------------------------------------------------------

 

due 2021 issued by the Specified U.S. Borrower pursuant to the 2021 Senior
Unsecured Notes Indenture in an aggregate principal amount of up to
$500,000,000.
(ii)“2021 Senior Unsecured Notes Indenture” means the Indenture, dated as of
April 26, 2011, by and among Nortek, Inc., the guarantors thereunder and U.S.
Bank National Association, as trustee, together with all instruments and other
agreements in connection therewith.
(iii)“Senior Unsecured Notes” means the 2018 Senior Unsecured Notes and the 2021
Senior Unsecured Notes.
(iv)“Term Loan Credit Agreement” means the Credit Agreement, dated as of April
26, 2011, among the Specified U.S. Borrower, the financial institutions from
time to time party thereto, UBS AG, Stamford Branch, as administrative agent and
collateral agent, and UBS Securities LLC, as lead arranger and bookrunner.
(v)“Term Loan Facility” means the senior secured term loan facility under the
Term Loan Credit Agreement, as amended, modified, renewed, refunded, replaced,
restated, substituted or refinanced in whole or in part from time to time
(including any agreement extending the maturity of, refinancing, replacing or
otherwise restructuring all or any portion of the Indebtedness under such
agreement or any successor or replacement agreement and whether by the same or
any other agent, lender or group of lenders), in each case to the extent that
any such amendment, modification, renewal, refunding, replacement, restatement,
substitution or refinancing is permitted hereunder.
(vi)“Term Loan Facility Documents” means the Term Loan Credit Agreement and all
other agreements, instruments and other documents pursuant to which the Term
Loan Facility has been or will be issued or otherwise setting forth the terms of
the Term Loan Facility.
(c)Amendments to Definitions.
(i)The definition of “Intercreditor Agreement” set forth in Section 1.01 of the
Credit Agreement is hereby amended by deleting such definition in its entirety
and replacing it with the following:
Intercreditor Agreement” means the Lien Subordination and Intercreditor
Agreement dated as of April 26, 2011, among the Administrative Agent, on behalf
of the “ABL Secured Parties” (as defined therein), the administrative agent
under the Term Loan Credit Agreement, on behalf of the “Term Loan Secured
Parties” (as defined therein), the Specified U.S. Borrower and certain
Subsidiaries of the Specified U.S. Borrower from time to time party thereto.
(ii)The definition of “Mandatory Principal Payments” set forth in Section 1.01
of the Credit Agreement is hereby amended by deleting such definition in its
entirety and replacing it with the following:
“Mandatory Principal Payments” means (a) all regularly scheduled principal
payments or redemptions or similar acquisitions for value of outstanding
Indebtedness for borrowed money of any Borrower or Guarantor including, without
limitation, regularly scheduled principal amortization payments under the Term
Loan Facility and (b) 50% of all mandatory principal payments or redemptions or
similar acquisitions for value of outstanding Indebtedness for borrowed money of
any Borrower incurred under Sections 7.03(a)(i), 7.03(b)(xii), 7.03(b)(xiii) or
7.03(b)(xvii), in each case to the extent that such mandatory payments,
redemptions or acquisitions for value are determined by reference to “excess
cash flow” or “free cash flow” (or any similar formulation) of the Specified
U.S. Borrower or any of its Subsidiaries (including, without limitation,
payments made pursuant to Section 2.05(b)(iv) of the Term Loan Credit Agreement
(or any successor provision thereto); but excluding, for the avoidance of doubt,
mandatory prepayments determined by reference to proceeds received from
financing or investing activities).

 

--------------------------------------------------------------------------------

 

(iii)Clause (d) of the definition of “Permitted Refinancing” set forth in
section 1.01 of the Credit Agreement is hereby amended by deleting the phrase
“(as determined in the Administrative Agent's reasonable discretion)” and
replacing it with the following:
“(provided that a certificate of a Responsible Officer of the Specified U.S.
Borrower delivered to the Administrative Agent in good faith at least three
Business Days prior to the incurrence of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto, stating that the
Specified U.S. Borrower has determined in good faith that such terms and
conditions satisfy the requirement set out in this clause (d), shall be
conclusive evidence that such terms and conditions satisfy such requirement
unless the Administrative Agent provides notice to the Specified U.S. Borrower
of its objection during such three Business Days period)”.
(iv)Clause (a)(ii) of the definition of “Permitted Specified Indebtedness” set
forth in section 1.01 of the Credit Agreement is hereby amended by replacing the
reference to “one Business Day” therein with “three Business Days”.
(v)The definition of “Term Priority Collateral” set forth in Section 1.01 of the
Credit Agreement is hereby amended by deleting such definition in its entirety
and replacing it with the following:
“Term Priority Collateral” means the “Term Priority Collateral” (as defined in
the Intercreditor Agreement.
2.Senior Secured Notes.
(a)Any reference to “Senior Secured Notes” in the definitions of “Change of
Control”, “Maturity Date” and “Not Otherwise Applied”, each as set forth in
Section 1.01 of the Credit Agreement, and in Sections 6.02(d), 6.12(a), 6.12(d),
and 7.01(b) of the Credit Agreement is hereby amended by deleting such reference
and replacing it with “Term Loan Facility”.
(b)Any reference to “Senior Secured Notes” in the definition of “Excluded
Subsidiary” in Section 1.01 of the Credit Agreement is hereby amended by
deleting such reference and replacing it with “Term Loan Facility, the 2021
Senior Unsecured Notes”.
3.Prepayments. Section 2.05(c) of the Credit Agreement is hereby amended by
deleting such Section in its entirety and replacing it with the following:
“This Section 2.05 is subject in all respects, insofar as it relates to the
Collateral, to the Intercreditor Agreement and the rights of the Term Loan
Secured Parties (as defined therein).”
4.Affirmative Covenants. Section 6.18(a)(vi) of the Credit Agreement is hereby
amended by replacing the references to “Asset Sales Proceeds Account” and
“Noteholder Collateral” therein with “Disposition Proceeds Account” and “Term
Loan First Lien Collateral”, respectively.
5.Permitted Indebtedness.
(a)Section 7.03(a) of the Credit Agreement is hereby amended by deleting clause
(i) in its entirety and replacing it with the following:
“(i) the Term Loan Facility in an aggregate principal amount not to exceed
$350,000,000 at any time outstanding and any Permitted Refinancings thereof;”
(b)Section 7.03(a)(iii) of the Credit Agreement is hereby amended by replacing
“2018 Senior Unsecured Notes” with “Senior Unsecured Notes”.
(c)Section 7.03(b) of the Credit Agreement is hereby amended by deleting clause
(ii) in its entirety and replacing it with the following:

 

--------------------------------------------------------------------------------

 

“(ii)    [Reserved];”
 
(d)Section 7.03(b)(iv) of the Credit Agreement is hereby amended by replacing
“this Section 7.03(b)” with “Section 7.03(a)(i) or (iii) or this Section
7.03(b)”.
(e)Section 7.03(b) of the Credit Agreement is hereby amended by deleting clause
(xiii) in its entirety and replacing it with the following:
“(xiii) Indebtedness under the Term Loan Facility or any Permitted Specified
Indebtedness in an aggregate principal amount not to exceed $200,000,000 at any
time outstanding and in each case any Permitted Refinancings thereof;”
6.Restricted Payments. The proviso to Section 7.06(f) of the Credit Agreement is
hereby amended by adding “or from the Term Loan Facility or the 2021 Senior
Unsecured Notes” immediately following “Permitted Specified Indebtedness”
therein.
7.Prepayments, Etc. of Indebtedness. Section 7.14 of the Credit Agreement is
hereby amended by deleting such Section in its entirety and replacing it with
the following:
“(a) Prepay, redeem, purchase, defease or otherwise satisfy prior to the date
that occurs 30 days before the scheduled maturity thereof in any manner (it
being understood that payments of regularly scheduled principal and interest and
mandatory prepayments of principal and interest shall be permitted) any of the
Senior Unsecured Notes, Permitted Specified Indebtedness, Permitted Seller
Notes, Permitted Acquired Debt or Permitted Subordinated Indebtedness
(collectively, “Junior Financing”) or Indebtedness in respect of the Term Loan
Facility, or make any payment in violation of any subordination terms of any
Junior Financing Documentation, except so long as no Default shall have occurred
and is continuing or would result therefrom (i) the prepayment, redemption,
purchase or defeasance of any such Junior Financing or Indebtedness in respect
of the Term Loan Facility with the net cash proceeds of any Specified Issuance
Proceeds Not Otherwise Applied (provided that the Specified U.S. Borrower must
provide the Administrative Agent with prompt notice of the application of such
proceeds following such transaction as required by Section 6.02(k)) to the
extent that such proceeds were received within 180 days prior to the date of
such prepayment, redemption, purchase or defeasance and held in a segregated
account pending application pursuant to this Section 7.14, (ii) the conversion
of any Junior Financing or Indebtedness in respect of the Term Loan Facility to
Equity Interests (other than Disqualified Equity Interests), (iii) the
prepayment, redemption, purchase or defeasance of any such Junior Financing or
Indebtedness in respect of the Term Loan Facility, so long as immediately before
and immediately after giving effect thereto (A) no Default shall have occurred
and be continuing or would result therefrom, (B) Excess Availability shall be at
least 15% of the Total Borrowing Base and (C) the Specified U.S. Borrower would
be in pro forma compliance with the covenant set forth in Section 7.11 (whether
or not the covenant in Section 7.11 is applicable at such time) or (iv) the
prepayment, redemption, purchase or defeasance of any Junior Financing or
Indebtedness in respect of the Term Loan Facility to the extent constituting a
Permitted Refinancing thereof, provided that in each case such payment is also
permitted under the 2018 Senior Unsecured Notes Indenture, 2021 Senior Unsecured
Notes Indenture and Term Loan Credit Agreement, (b) amend, modify or change in
any manner materially adverse to the interests of the Administrative Agent or
the Lenders any term or condition of any Junior Financing Documentation or (c)
amend, modify or change any term or condition of any Term Loan Facility Document
(A) that has the effect of increasing the amount of mandatory prepayments of the
Term Loan Facility determined by reference to “excess cash flow” or “free cash
flow” (or any similar formation; but excluding, for the avoidance of doubt,
mandatory prepayments determined by reference to proceeds received from
financing or investing activities) of the Specified U.S. Borrower or any of its
Subsidiaries or (B) that would have the effect of shortening the maturity

 

--------------------------------------------------------------------------------

 

date or Weighted Average Life of the Term Loan Facility, or modifying any other
term or condition of the Term Loan Facility, in each case if such maturity date
or Weighted Average Life, or other term or condition, as so amended, modified or
changed, would not have been permitted hereunder in a Permitted Refinancing of
the Term Loan Facility.
8.Intercreditor Agreement. (a) Section 11.21 of the Credit Agreement is hereby
amended by deleting such Section in its entirety and replacing it with the
following:
“Reference is made to the Intercreditor Agreement. Each Lender hereunder (a)
consents to the subordination of Liens provided for in the Intercreditor
Agreement, (b) agrees that it will be bound by and will take no actions contrary
to the provisions of the Intercreditor Agreement and (c) authorizes and
instructs the Administrative Agent, to enter into the Intercreditor Agreement as
the “collateral agent” thereunder on behalf of such Lender. The foregoing
provisions are intended as an inducement to the Lenders under the Credit
Agreement to extend credit and such Lenders are intended third party
beneficiaries of such provisions and the provisions of the Intercreditor
Agreement.”
(b)    . Pursuant to Section 2.12 of the Intercreditor Agreement, each U.S.
Collateral Document is hereby deemed to include the legend set forth in Annex I
to the Intercreditor Agreement that is applicable to ABL Security Documents (as
defined in the Intercreditor Agreement) and such legend shall amend and restate
in its entirety any similar legend contained in such Collateral Documents
pursuant to the “Intercreditor Agreement” (as defined in the Existing Credit
Agreement).
9.Representations and Warranties. Each Loan Party hereby represents and warrants
to Administrative Agent and Lenders as follows:
(a)immediately before and after giving effect to this Amendment, no Default or
Event of Default has occurred and is continuing or would result therefrom;
(b)this Amendment constitutes the valid and binding obligation of each Loan
Party, enforceable against it in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting enforcement of creditors'
rights generally and by general principles of equity;
(c)the execution, delivery and performance by such Loan Party of this Amendment
(i) are within its powers, have been duly authorized by all necessary action
pursuant to its Organization Documents, (ii) require no further action by or in
respect of, or filing with, any governmental body, agency or official and (iii)
do not violate, conflict with or cause a breach or a default under (A) any
provision of applicable law or regulation, (B) the Organization Documents of any
Loan Party or (C) any Contractual Obligation to which such Person is a party,
except in the case of the foregoing clause (iii)(C), as could not reasonably be
expected to have a Material Adverse Effect; and
(d)after giving effect to the transactions contemplated herein, all of the
representations and warranties set forth in the Credit Agreement and the other
Loan Documents, each as amended hereby, are true and correct in all material
respects on and as of the date hereof, as if made on the date hereof; provided,
that, (i) to the extent that a representation and warranty specifically refers
to an earlier date, it shall be true and correct in all material respects as of
such earlier date and (ii) any representation and warranty that is qualified as
to “materiality,” “Material Adverse Effect” or similar language shall be true
and correct (after giving effect to any qualification therein) in all respects
on such respective dates with such effect.
10.Conditions Precedent. The amendments contained herein shall only be effective
upon the satisfaction of each of the following conditions precedent in a manner
satisfactory to Administrative Agent:

 

--------------------------------------------------------------------------------

 

(a)the execution and delivery of this Amendment by the Loan Parties, the
Administrative Agent and the Required Lenders;
(b)the execution and delivery of the Intercreditor Agreement, in form and
substance reasonably satisfactory to the Administrative Agent;
(c)all amounts due or outstanding in respect of Senior Secured Notes shall have
been, or substantially contemporaneously with the issuance of the 2021 Senior
Unsecured Notes and loans under the Term Loan Facility, shall be, repaid in
full, all guarantees thereof discharged and released and all security therefor
released, together with all fees and other amounts owing thereon, and
documentation in form and substance reasonably satisfactory to the
Administrative Agent evidencing such repayment, release and discharge shall have
been delivered to the Administrative Agent;
(d)the accuracy of the representations and warranties contained in Section 9
hereof;
(e)the Administrative Agent's receipt of evidence reasonably acceptable to it
that all necessary corporate action on the part of each Loan Party has been
taken to approve the entering into of this Amendment by such Loan Party and the
other transactions contemplated herein applicable to such Loan Party and this
Amendment;
(f)the Specified U.S. Borrower shall have paid (i) to the Administrative Agent,
for the benefit of each Lender executing this Amendment prior to or concurrently
with the effectiveness thereof, an amendment fee equal to 0.075% of the
aggregate Revolving Credit Commitments of such Lender and (ii) all invoiced
accrued fees and expenses of the Administrative Agent and Merrill Lynch, Pierce,
Fenner & Smith Incorporated, as sole lead arranger in respect of this Amendment,
(including the reasonable fees and expenses of Shearman & Sterling LLP, counsel
for the Administrative Agent and the sole lead arranger in respect of this
Amendment); and
(g)receipt by Administrative Agent of such other documents, certificates or
materials reasonably requested by Administrative Agent, in form and substance
reasonably acceptable to Administrative Agent.
11.Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.
12.Binding Effect. This Amendment shall be binding upon and inure to the benefit
of each of the parties hereto and their respective successors and assigns.
13.Affirmation of Loan Parties. Each Loan Party hereby consents to the
amendments and modifications to the Existing Credit Agreement effected hereby,
and confirms and agrees that, notwithstanding the effectiveness of this
Amendment, each Loan Document to which such Loan Party is a party is, and the
obligations of such Loan Party contained in the Credit Agreement, as amended and
modified hereby, or in any other Loan Documents to which it is a party are, and
shall continue to be, in full force and effect and are hereby ratified and
confirmed in all respects, in each case as amended and modified by this
Amendment.
14.Reference to and Effect on the Credit Agreement and the Loan Documents.
(a)On and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the Notes and
each of the other Loan Documents to “the Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement, as amended and modified by this
Amendment.
(b)The Credit Agreement, the Notes and each of the other Loan Documents, as
specifically amended and modified by this Amendment are and shall continue to be
in full force and effect and are hereby in all respects ratified and confirmed.
Without limiting the generality of the foregoing, the Collateral Documents and
all of the Collateral described therein do and shall continue to secure the
payment of all Obligations of the Loan Parties under the Loan Documents to the
extent provided in the Collateral Documents.
(c)The execution, delivery and effectiveness of this Amendment shall not, except
as

 

--------------------------------------------------------------------------------

 

expressly provided herein, operate as a waiver of any right, power or remedy of
any Lender, any L/C Issuer, any Swing Line Lender, any Collateral Agent or the
Administrative Agent under any of the Loan Documents, nor constitute a waiver of
any provision of any of the Loan Documents.
(d)The Administrative Agent, the Required Lenders and the Loan Parties agree
that this Amendment shall be a Loan Document for all purposes of the Credit
Agreement (as specifically amended by this Amendment) and the other Loan
Documents.
15.Waiver, Modification, Etc. No provision or term of this Amendment may be
modified, altered, waived, discharged or terminated orally, but only by an
instrument in writing executed by the party against whom such modification,
alteration, waiver, discharge or termination is sought to be enforced.
16.Headings. The headings listed herein are for convenience only and do not
constitute matters to be construed in interpreting this Amendment.
17.Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile or in “pdf” or similar format by electronic mail shall be
effective as delivery of a manually executed counterpart of this Amendment.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their authorized officers as of the day and year first
above written.
 
 
BANK OF AMERICA, N.A., as Administrative Agent,
 
 
By:    /s/ Robert Anchundia                     
Name: Robert Anchundia
Title: Vice President

 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their authorized officers as of the day and year first
above written.
 
 
BANK OF AMERICA, N.A., as a Lender,
 
 
By:    /s/ Robert Anchundia                     
Name: Robert Anchundia
Title: Vice President

 

--------------------------------------------------------------------------------

 

 
U.S. BANK NATIONAL ASSOCIATION,
as a Lender,
 
 
By:    /s/ Lynn Gosselin
Name: Lynn Gosselin
Title: Vice President
 
 
U.S. BANK NATIONAL ASSOCIATION,
CANADA BRANCH
as a Lender,
 
 
By:    /s/ Joseph Rauhala
Name: Joseph Rauhala
Title: Principal Officer

 

--------------------------------------------------------------------------------

 

 
UBS LOAN FINANCE LLC,
as a Lender,
 
 
By:    /s/ Mary E. Evans
Name: Mary E. Evans
Title: Associate Director
 
 
 
By:    /s/ April Varner-Nanton
Name: April Varner-Nanton
Title: Director
 

 

--------------------------------------------------------------------------------

 

SIEMENS FINANCIAL SERVICES, INC.,
as a Lender,
 
 
By:    /s/ Matthias Grossmann
Name: Matthias Grossmann
Title: Sr. VP & CFO
 
 
 
By:    /s/ James Tregillies
Name: James Tregillies
Title: Vice President
 

 

--------------------------------------------------------------------------------

 

PNC BANK, NATIONAL ASSOCIATION,
U.S. Revolving Credit,
 
 
By:    /s/ William V. Mohineaux
Name: William V. Mohineaux
Title: Assistant Vice
President
 

 

--------------------------------------------------------------------------------

 

 
 
GENERAL ELECTRIC CAPITAL CORPORATION,
as a Collateral Agent, a U.S. Revolving Credit Lender,
and a Canadian Revolving Credit Lender
 
 
By:    /s/ Allan J. Pagnotta
Name: Allan J. Pagnotta
Title: Authorized Signatory
 

 

--------------------------------------------------------------------------------

 

CREDIT SUISSE AG,
CAYMAN ISLANDS BRANCH
as a Lender,
 
 
By:    /s/ Shaheen Malik
Name: Shaheen Malik
Title: Vice President
 
 
 
 
By:    /s/ Rahul Parmar
Name: Rahul Parmar
Title: Associate
 

 

--------------------------------------------------------------------------------

 

WELLS FARGO CAPITAL FINANCE, LLC,
as a U.S Revolving Credit Lender,
 
 
By:    /s/ Thomas Forbath
Name: Thomas Forbath
Title: Vice President
 
 
WELLS FARGO FOOTHILL CANADA, ULC,
as a Canadian Revolving Credit Lender,
 
 
By:    /s/ Thomas Forbath
Name: Thomas Forbath
Title: Vice President

 

--------------------------------------------------------------------------------

 

 
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their authorized officers as of the day and year first
above written.
AIGIS MECHTRONICS, INC.
BROAN-MEXICO HOLDINGS, INC.
BROAN-NUTONE LLC
BROAN-NUTONE STORAGE SOLUTIONS LP
CES GROUP, LLC
CES INTERNATIONAL LTD.
CLPK, LLC
ELAN HOME SYSTEMS, L.L.C.
ERGOTRON, INC.
GATES THAT OPEN, LLC
GEFEN, LLC
GOVERNAIR LLC
HUNTAIR, INC.
HUNTAIR MIDDLE EAST HOLDINGS, INC.
LINEAR LLC
LITE TOUCH, INC.
MAGENTA RESEARCH LTD.
MAMMOTH, INC.
NILES AUDIO CORPORATION
NORDYNE LLC
NORDYNE INTERNATIONAL, INC.
NORTEK, INC.
NORTEK INTERNATIONAL, INC.
NUTONE LLC
OMNIMOUNT SYSTEMS, INC.
OPERATOR SPECIALTY COMPANY, INC.
PACIFIC ZEPHYR RANGE HOOD INC.
PANAMAX LLC
RANGAIRE GP, INC.
RANGAIRE LP, INC.
SECURE WIRELESS, INC.
SPEAKERCRAFT, LLC
TEMTROL, LLC
THE AVC GROUP, LLC
XANTECH LLC
ZEPHYR VENTILATION, LLC
 
 
By:/s/ Edward J. Cooney
Name: Edward J. Cooney
Title: Vice President and Treasurer
(of entity listed or as an officer of the managing member, sole member or
general partner)

 

--------------------------------------------------------------------------------

 

 
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their authorized officers as of the day and year first
above written.
 
BROAN-NUTONE CANADA INC.
INNERGY TECH INC.
VENMAR CES, INC.
VENMAR VENTILATION INC.
VENTROL AIR HANDLING SYSTEMS, INC.
 
 
By:/s/ Edward J. Cooney
Name: Edward J. Cooney
Title: Vice President and Treasurer
 
 
 

 